Citation Nr: 1420884	
Decision Date: 05/08/14    Archive Date: 05/21/14

DOCKET NO.  96-37 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for residuals of a fracture of the right tibia, prior to September 4, 1996, and an evaluation in excess of 30 percent for residuals of a fracture of the right tibia, status post total knee arthroplasty, from November 1, 1997.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Adamson, Counsel




INTRODUCTION

The Veteran served on active duty from May 1960 to February 1972. 

This appeal came before the Board of Veterans' Appeals (Board) from a May 1996 rating decision by the Washington, D.C., Regional Office (RO) that continued a 30 percent evaluation for residuals of a fracture of the right tibia with osteoarthritis.  During the pendency of the claim, the Veteran underwent a total knee replacement on September 4, 1996.  In an October 1997 rating decision, the RO assigned a 100 percent evaluation for the period of September 4, 1996, through October 31, 1997, due to convalescence required following the total knee replacement, and a 30 percent rating from November 1, 1997.  Jurisdiction over the case was subsequently transferred to the Pittsburg, Pennsylvania RO. 

In a July 2002 rating decision, the RO continued the 30 percent evaluation for residuals of a fracture of the right tibia, status post-total knee arthroplasty and granted a separate 10 percent evaluation for osteoarthritis of the right knee, effective October 6, 1995. 

A July 2013 Board decision denied both the claim for an increased rating for residuals of a fracture of the right tibia with osteoarthritis and the claim for an increased rating for osteoarthritis of the right knee.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In January 2014, the Court issued an Order granting a joint motion of the parties to vacate that part of the Board's decision that denied an increased rating for residuals of a fracture of the right tibia with osteoarthritis.  The Court did not disturb the Board's finding as to an increased rating for osteoarthritis of the right knee.

The record before the Board consists of the Veteran's paper claims files and electronic files known as Virtual VA and Veterans Benefits Management System (VBMS).



REMAND

While the Board regrets the delay, additional development is required before the Veteran's claim for an evaluation in excess of 30 percent for residuals of a fracture of the right tibia, prior to September 4, 1996, and an evaluation in excess of 30 percent for residuals of a fracture of the right tibia, status post total knee arthroplasty, from November 1, 1997, is decided.  

October 2006 and February 2012 fee-based examination reports are of record; however, as pointed out by the parties to the joint motion for remand, the Board has not evaluated the potential for a separate rating for ankle pain (ankle disability) associated with the service connected right tibia fracture.  In particular, the potential for such a rating exists under 38 C.F.R. § 4.71a, Diagnostic Code 5262, in light of the reports of ankle pain found throughout the Veteran's medical records.  The reports of the fee-based examinations do not address this issue.  Thus, the Board finds that a remand to afford the Veteran a current examination is in order.  

Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim.

2.  Then, the RO or the AMC should afford the Veteran a VA (or fee-based) examination by an examiner with sufficient expertise to determine the current severity of his service-connected residuals of a fracture of the right tibia, status post total knee arthroplasty.  The claims folders and any pertinent evidence in Virtual VA or VBMS that is not contained in the claims folders must be made available to and reviewed by the examiner.  Any indicated evaluations, studies, and tests deemed to be necessary should be accomplished.  

The RO or the AMC should ensure that the examiner provides all information required for rating purposes.  Moreover, the examiner should be asked to opine as to whether any ankle disorder present at any time during the pendency of this claim is due to the service-connected residuals of a fracture of the right tibia, status post total knee arthroplasty.  The Board notes that this claim has been pending since the Veteran's September 1995 claim for an increased rating; thus, analysis of the potential for a separate right ankle disability associated with the fractured tibia extends to the time of the 1995 claim.  The rationale for all opinions expressed must also be provided.

3.  The RO or the AMC should also undertake any other development it determines to be warranted.

4.  Then, the RO or the AMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the RO or the AMC should furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



